Citation Nr: 0321624	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  01-07 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from November 2, 
1973 to December 7, 1973.  

Previously, in an October 1985 rating action, the RO denied 
the issue of entitlement to service connection for residuals 
of a bilateral knee injury.  Later in the same month, the RO 
notified the veteran of this decision.  A complete and 
thorough review of the claims folder indicates that the 
veteran did not initiate an appeal of this denial.  

The current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2001 rating action 
of the Department of Veterans Affairs Regional Office (RO) in 
Houston, Texas.  In that decision, the RO confirmed the 
initial denial of service connection for a bilateral knee 
disorder.  Following notification of the decision, the 
veteran perfected a timely appeal with respect to the 
continued denial of his claim for service connection for a 
bilateral knee disability.  

In November 2002, the Board determined that new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for a bilateral knee disability had been 
received.  Also in November 2002, the Board concluded that 
the veteran's service connection claim required further 
development consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  Based upon this conclusion, the Board 
undertook evidentiary development with regard to this issue.  


REMAND

As noted in the Introduction portion, the Board has conducted 
additional development of the veteran's claim for service 
connection for a bilateral knee disability pursuant to 
38 C.F.R. § 19.9(a)(2).  Significantly, however, in a recent 
decision, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) invalidated 38 C.F.R. 
§ 19.9(a)(2), including 38 C.F.R. § 19.9(a)(2)(ii) (regarding 
notice to the veteran and his or her representative/attorney 
of the evidence obtained as a result of Board development and 
the opportunity to respond).  See also, 38 C.F.R. § 20.903.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Pursuant to this recent 
decision, the Federal Circuit Court explained that the proper 
procedure is to allow the RO an opportunity to review in the 
first instance the evidence procured as a result of Board 
development.  Id.  

In this regard, the Board notes that a complete and thorough 
review of the claims folder in the present case indicates 
that the veteran has not been accorded a VA examination of 
his knees since his separation from active military duty.  As 
such, the Board believes that, on remand, the veteran should 
be accorded such an evaluation.  Thereafter, the RO should 
have the opportunity to re-adjudicate the veteran's claim for 
service connection for a bilateral knee disability, to 
include consideration of the VA examination report.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
orthopedic examination by an appropriate 
specialist to determine the nature, 
extent, and etiology of his bilateral 
knee disability.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including 
x-rays, should be performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent bilateral knee pathology 
found on examination should be noted in 
the report of the evaluation.   
 
After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
express an opinion as to whether it is at 
least as likely as not that any diagnosed 
bilateral knee disability is in any way 
related to his active service.  

2.  Following completion of the above 
development, the RO should undertake a de 
novo review of the entire record to 
determine if all the evidence, both new 
and old, warrants a grant of entitlement 
to service connection for a bilateral 
knee disability.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the statement of 
the case in April 2001.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran also has the right to submit additional evidence 
and argument on the matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




